DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on September 8th, 2022.  Claims 3-5, 7, 8, and 13-25 are pending.  Claims 1, 2, 6, and 9-12 are canceled.  Claims 13-25 are newly added.

					Terminal Disclaimer
The terminal disclaimer filed on June 3rd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/205,256 as USPN 11,415,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The prior nonstatutory double patenting rejection has been concordantly removed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diffusing structured disposed within the optical waveguide along with the layer for extracting some of the plurality of light-propagating modes on the top face or the bottom face of the optical waveguide, as in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
1)  diffusing structure for receiving and diffusing…the optical coupling element having a disordered spatial distribution of refractive index, as in cl. 3 and dependents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1)  Unclear from the disclosure.  Clarification is required. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


As in claim 19, “diffusing particles” are taken as TiO2, Ta2O5, and BaSO4 particles as discussed in par. [0038].
As in claim 21, the “microcavities” will be taken as microcavities made by the discussed process that imparts the particular final structure as discussed in par. [0082] and yields a structure that presents refractive index discontinuities for diffusing the excitation light in a plurality of directions.
Examiner further notes that the discussion of “[t]here also exists method of nucleating pores in a sol-gel phase…” is drawn to ancillary discussion without substantive basis for a particular, additional form/embodiment to the diffusing structure or likewise, an additional product-by-process recitation that affords a separate embodiment of particularly-structured microcavities that that presents refractive index discontinuities for diffusing the excitation light in a plurality of directions.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 8, and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As seen from the above discussion under 35 USC 112 F/6th, the metes and bounds constituent structural element(s) which make-up the claimed “diffusing structure for receiving and diffusing…the optical coupling element having…” are indefinitely defined.
Initially, it is noted that “the optical coupling element having a disordered spatial distribution…” lacks proper antecedent basis in the claims.
This language to “optical coupling element” was notably removed at the beginning of claim 3.
Does Applicant intend to recite “the diffusing structure” here in order to parallel the initial recitation?

More importantly, though, Applicant’s choosing of the language “diffusing structure” herein provides unclear metes and bounds to the structural embodiments afforded to and excluded by such a structure.
Herein, Applicant has removed the “non-directional” aspect (along with the “optical coupling element”), and while the specification discusses a diffusing structure used for providing substantially non-directional coupling is a structure having a disordered spatial distribution of index (see par. [0039] of Applicant’s pre-grant publication 20190257756).  

By this, it is unclear if Applicant remains to implicitly recite and claim a non-directional diffusing structure as par. [0039] discusses providing a diffusing structure for providing substantially non-directional coupling is a structure having a disordered spatial distribution of index, or if the removal of this “non-directional optical coupling element” is intended to cover a broader scope of diffusing structures.
This is likewise seen in claim 13, by virtue of its dependency, and the further delineation to the diffusing structure being a non-directional optical coupling element.
Additionally, if Applicant is intending to cover a broader scope of diffusing structures with the present recitation, than clarification is required as to the mutual exclusivity of non-directional and disordered spatial distribution of index herein.
It is also noted that the specification recites in par. [0055] that “the coupling means may be of diffusing structure,” which calls into question if the embodiments in figs. 1&2 may be relied upon for basis and disclosure to the claims which utilize the more particular “diffusing structure” terminology.

Further, the specification utilizes various terminology from “coupling means,”  in figs. 1-6 to “diffusing structure” when referencing figs. 7&8.
The equivalence/non-equivalence should be clarified and noting, as discussed before, par. [0055] appears to set forth a genus-species relationship with respect to general coupling element to a species as in a diffusing structure.

There are various discussions made with respect to diffusing structures in pars. [0040-0044] and [0075-0085], however, it is unclear if some, all, or any provide coincident structure the amended “diffusing structure” (and including the improper recitation to “the optical coupling element…, which lacks proper antecedent basis as discussed above).
Clarification is required.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the diffusing structure for receiving and diffusing, as in claim 15 are indefinitely defined herein.
Claim 15 recites “…wherein the diffusing structure comprises a layer deposited…”
This recitation does not provide an embodiment of the diffusing structure which provides for receiving and diffusing as set forth in independent claim 3.
The recitation to “…a layer deposited…” provides a recitation to the form of the diffusing structure, but does not provide particular structure that affords such receiving and diffusing functionality as sought from claim 1.



Allowable Subject Matter
Claims 3-5, 7, 8, and 13-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Metspalu, Dabby, and Brady, does not teach or fairly suggest a method of excitation of a biochip device, as particularly recited in claim 3, including receiving and diffusing by a non-directional optical coupling element that is disposed at one of: (i) a first portion of the top face of an optical waveguide, and (ii) a portion of a bottom face of the optical waveguide that is opposite the first portion of the top face of the optical waveguide, and the received and diffused light being coupled into the waveguide at one: (i) the first portion of the top face, and (ii) the portion of the bottom face opposite to the first portion, in concordance with the selection (i) or (ii) wherein the coupling element is disposed, to excite a plurality of modes propagating inside the waveguide as guided waves, wherein the guided waves propagate to a second portion of the waveguide, the second portion carrying chromophore elements that emit fluorescence when absorbing waveguide excitation light, and extracting some of the plurality of light-propagating modes from the optical waveguide and refracting the extracted light propagating modes inside a layer disposed on the top face or the bottom face of the optical waveguide, the layer having a refractive index smaller than the refractive index of the waveguide material, the layer being separated from the non-directional optical coupling element.

Metsapalu discloses excitation of a waveguide biosensor with a frosted edge portion as a light-diffusing element and alternatively discloses providing a refractive index-matching layer between a light-receiving prism and the waveguide for minimizing optical translational losses. 
 Dabby discloses methods of mode filtering in waveguides, which includes providing variations in the refractive index within the waveguide in a filtering region, but does not particularly disclose providing the mode filtering region as a separate layer from the waveguide.  
 Brady discloses controlling the refractive index within propagating portions of waveguides by adding dopants that reduce the refractive index in that portion so as to selectively filter. 
As Metspalu does not indicate or suggest a need for mode filtering, and further as in Dabby and Brady do not particularly provide a layer on the waveguide which has a refractive index smaller than the waveguide for extracting some guided modes, a proper combination is not seen to one of ordinary skill in the art over the method of excitation of a biochip device as particularly recited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see pages 8-10, filed January 25th, 2022, with respect to Claims 3-5, 7, 8, and 13-25 have been considered and are moot in view of the new grounds of rejection applied in view of the amendments to the claims.
As discussed above, in view of the amendments to the claims, claims 3-5, 7, 8, and 13-25 are herein rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.

Further, with regard to the interpretation under 35 USC 112 F/6th, Examiner asserts that such interpretation is maintained herein (while also requiring clarification) wherein the recitation “receiving and diffusing by a diffusing structure…” remains to provide a generic placeholder with “structured” coupled with functional language of “receiving and diffusing” without reciting sufficient structure, material or acts to entirely perform the recited function.

Additionally, the Drawings are objected to for the reasons discussed above in the body of the action.

The Terminal Disclaimer filed on June 3rd, 2022 has been accepted and the concordant nonstatutory double patenting rejection previously-applied is thus removed herein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahuja et al. (USPN 6,408,118) discloses optical waveguide gratings including roughened cladding perturbations for suppressing cladding mode spectra and reducing short wavelength cladding mode loss, which is relevant to Applicant’s field of endeavor.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798